DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 17, 2021 has been entered.

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on December 17, 2021.  Claims 1 – 5 and 7 – 21 are currently pending in the application. Claims 1 and 11 have been amended by the applicant.  The examiner withdraws the objection(s) to claim 11 previously presented.  The examiner maintains rejection of claims 1, 10, 11 and 13 are rejected under 35 U.S.C. § 112(a). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 10, 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The limitation of claim 1, “a voltage controller connected to the surface high voltage power supply that sends commands to the surface high voltage power supply to control an output current of the surface high voltage power supply”; the limitation of claim 10, “wherein the voltage controller is configured to alter the commands to the surface high voltage power supply based at least in part on the output current”; the limitation of claim 11, “producing a current output from the high voltage power supply claim 13, “adjusting the command based at least in part on the current output with the voltage controller” does not appear to have support in the originally filed specification. 
The applicant’s specification does not provide adequate description how to control or alter/adjust or produced an “output current”. Also, the original filed specification, teaches Abstract, lines 1-4 “The system may comprise a surface high voltage power supply, a voltage controller connected to the surface high voltage power supply that sends commands to the surface high voltage power supply to control an output voltage of the surface high voltage power supply”; Abstract, lines 7-9 “A method may comprise creating a setpoint with a dynamic clamp circuit based at least in part on the command, activating the dynamic clamp circuit when the output voltage is higher than the setpoint”; paragraph [0034] lines 1-3 “Statement 1. A power system may comprise a surface high voltage power supply, a voltage controller connected to the surface high voltage power supply that sends commands to the surface high voltage power supply to control an output voltage of the surface high voltage power supply”; paragraph [0043] lines 1-3 “wherein the voltage controller is configured to alter the commands to the surface high voltage power supply based at least in part on the output voltage”; paragraph [0043] lines 1-3 “producing a voltage output from the high voltage power supply based at least in part on the command”; paragraph [0046] lines 1-2 “further comprising adjusting the command based at least in part on the voltage output with the voltage controller”, etc. Clarification is required.
Regarding claim 1, the limitation “a dynamic clamp circuit configured to be adjusted by the voltage controller” does not appear to have support in the originally filed specification. Paragraph [0028], lines 1-14 of the original filed specification, teaches “FIG. 5 illustrates power system 300 with a dynamic clamp circuit 500, which may be attached at nodes 502 at the output of surface high voltage power supplies 310. Unlike standard clamp circuits where the clamp voltage is fixed, clamp voltage of dynamic clamp circuit 500 may be varied in real time. During operations, commands signal 308 from voltage controller 306 may be sensed at node 504 by dynamic clamp circuit 500. Clamp voltage may then set to be slightly above the voltage output of surface high voltage power supplies 310 as a setpoint, which may prevent dynamic clamp circuit 500 from interfering with normal operation. When .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 7, 9 – 17, and 19 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Krueger (US 2010/0078161 A1).

With regard to claim 1, Krueger teaches a power system (10 – Fig. 1) comprising:
a surface high voltage power supply (20 – Fig. 1);

one or more power cables (18 – Fig. 1) (Abstract, lines 2-4) attached to the surface high voltage power supply (20 – Fig. 1);
a downhole tool (12 – Fig. 1) connected to the one or more power cables (18 – Fig. 1) at an end opposite of the surface high voltage power supply (20 – Fig. 1); and
a dynamic clamp circuit (22 – Fig. 1) ([0027], lines 1-4) configured to be adjusted by the voltage controller (21 – Fig. 1) ([0038], lines 15-21; [0009], lines 6-11; the voltage controller regulates the voltage of the wireline/cable and the dynamic clamp circuit is couple to the wireline/cable (claim 16); therefore, the dynamic clamp circuit is configured to be adjusted by the voltage controller) and connected to the surface high voltage power supply (20 – Fig. 1) and configured to absorb excess energy from the surface high voltage power supply (20 – Fig. 1) when a load (16 – Fig. 1) from the downhole tool (12 – Fig. 1) reduces ([0027] lines 1-10; [0035] lines 2-5; [0048] lines 17-19).
With regard to claim 2, Krueger teaches all the limitations of claim 1, and further teaches the voltage controller (21 – Fig. 1) is configured to sense the output current of the surface high voltage power supply (20 – Fig. 1) ([0009] lines 6-7).
With regard to claim 3, Krueger teaches all the limitations of claim 1, and further teaches the dynamic clamp circuit (22 – Fig. 1) is connected to the voltage controller (21 – Fig. 1).
With regard to claim 4, Krueger teaches all the limitations of claim 3, and further teaches the dynamic clamp circuit (22 – Fig. 1) is configured to create a setpoint above the output voltage (NOM – Fig. 10) ([0048] lines 7-22).
With regard to claim 5, Krueger teaches all the limitations of claim 4, and further teaches the dynamic clamp circuit (22 – Fig. 1) is configured to alter the setpoint based at least in part on the output voltage ([0048] lines 7-22).
With regard to claim 7, Krueger teaches all the limitations of claim 1, and further teaches the one or more power cables (18 – Fig. 1) are placed in a wireline ([0025] lines 9-10).
With regard to claim 9, Krueger teaches all the limitations of claim 1, and further teaches the dynamic clamp circuit (22 – Fig. 1) is further connected to the one or more power cables (18 – Fig. 1).
With regard to claim 10, Krueger teaches all the limitations of claim 1, and further teaches the voltage controller (21 – Fig. 1) is configured to alter the commands to the surface high voltage power supply (20 – Fig. 1) based at least in part on the output current ([0009] lines 6-11).
With regard to claim 11, Krueger teaches a method for controlling voltage in a power system ([0007] lines 1-7) comprising: 
sending a command (double arrow between 21 and 20 – Fig. 1) from a voltage controller (21 – Fig. 1) to a high voltage power supply (20 – Fig. 1); 
producing a current output (current outputted by the high voltage power supply) from the high voltage power supply (20 – Fig. 1) based at least in part on the command ([0008] lines 11-15); 
distributing a voltage output (voltage outputted by the high voltage power supply) from the high voltage power supply (20 – Fig. 1) to a downhole tool (12 – Fig. 1) with one or more power cables (18 – Fig. 1); 
creating a setpoint ([0027] lines 1-10, “predetermined value”) with a dynamic clamp circuit (22 – Fig. 1) based at least in part on the command ([0027] lines 1-10); 
activating the dynamic clamp circuit (22 – Fig. 1) when the output voltage is higher than the setpoint ([0027] lines 1-4); 
and absorbing excess energy ([0048] lines 17-19) from the high voltage power supply (20 – Fig. 1) with the dynamic clamp circuit (22 – Fig. 1) when a load (16 – Fig. 1) from the downhole tool (12 – Fig. 1) reduces ([0027] lines 1-10; [0035] lines 2-5; [0048] lines 17-19).
With regard to claim 12, Krueger teaches all the limitations of claim 11, and further teaches sensing the current output with the voltage controller (21 – Fig. 1) ([0009] lines 6-7).
With regard to claim 13, Krueger teaches all the limitations of claim 12, and further teaches adjusting the command based at least in part on the current output with the voltage controller (21 – Fig. 1) ([0007] lines 1-7).
With regard to claim 14, Krueger teaches all the limitations of claim 11, and further teaches the dynamic clamp circuit (22 – Fig. 1) is connected to the voltage controller (21 – Fig. 1).
With regard to claim 15, Krueger teaches all the limitations of claim 11, and further teaches adjusting the setpoint with the dynamic clamp circuit (22 – Fig. 1) based at least in part on the command ([0048] lines 7-22).
With regard to claim 16, Krueger teaches all the limitations of claim 11, and further teaches the dynamic clamp circuit (22 – Fig. 1) is connected to the voltage controller (22 – Fig. 1), the one or more power cables (18 – Fig. 1), and the high voltage power supply (20 – Fig. 1).
With regard to claim 17, Krueger teaches all the limitations of claim 11, and further teaches the one or more power cables (18 – Fig. 1) are placed in a wireline ([0025] lines 9-10).
With regard to claim 19, Krueger teaches all the limitations of claim 11, and further teaches the connecting the dynamic clamp circuit (22 – Fig. 1) to a power system ([0003] lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2010/0078161 A1) in view of Cullen (US 3,903,974).

With regard to claim 8, Krueger teaches all the limitations of claim 1, but do not expressly teach the one or more power cables are placed in a drill string.
Cullen teaches the one or more power cables (14 – Fig. 1) are placed in a drill string (D – Fig. 1) (col. 1, lines 57-62).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the one or more power cables of Krueger, to be placed in a drill string, as taught by Cullen, since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art and provide additional mechanical protection to the power cables.
With regard to claim 18, Krueger teaches all the limitations of claim 11, but do not expressly teach the one or more power cables are placed in a drill string.
Cullen teaches the one or more power cables (14 – Fig. 1) are placed in a drill string (D – Fig. 1) (col. 1, lines 57-62).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the one or more power cables of Krueger, to be placed in a drill string, as taught by Cullen, since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art and provide additional mechanical protection to the power cables.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2010/0078161 A1) in view of Underwood (US 2002/0024783 A1) (IDS Record).

With regard to claim 20, Krueger teaches all the limitations of claim 11, but do not expressly teach the dynamic clamp circuit is deployed on surface.
Underwood teaches the dynamic clamp circuit (120 - Fig. 1B) is deployed on surface (Surface - Fig. B).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the location of the dynamic clamp circuit of Krueger, to be deployed on surface, as taught by 
With regard to claim 21, Krueger teaches all the limitations of claim 1, but do not expressly teach the dynamic clamp circuit is deployed on surface.
Underwood teaches the dynamic clamp circuit (120 - Fig. 1B) is deployed on surface (Surface - Fig. B).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the location of the dynamic clamp circuit of Krueger, to be deployed on surface, as taught by Underwood, since doing so is within the ordinary capability of those skilled in the art and having the dynamic clamp circuit is deployed on surface would be merely a matter of obvious engineering choice.

Response to Arguments
Applicant's arguments filed on December 17, 2021 have been fully considered but they are not persuasive.  
Applicant’s arguments regarding to claims 1, 10, 11 and 13 under 35 U.S.C. § 112(a), as failing to comply with the written description requirement on pages 5-8 of the Remarks/Arguments have been fully considered but they are not persuasive.  On pages 6-7 of the Remarks/Arguments, Applicant argues that regarding the rejection of claim 1, “a voltage controller... to control an output current” is supported by “voltage controller 306 may be connected directly to one or more power cables 302 or may be attached to one or more power cables 302 through a secondary cable. It then sends a command signal 308 to surface high voltage power supplies 310.” The limitation is additionally supported by Figure 3, which illustrates “command 308” sent as an output from “voltage controller 306” as an input to “power supplies 310.” Therefore, one of ordinary skill in the art will appreciate “a voltage controller 306” operable to “control an output current.”
In response, the Examiner respectfully disagrees and points out that throughout the Applicant’s specification does not provide/teach adequate description for “an output current” neither how to control or It then sends a command signal 308 to surface high voltage power supplies 310 that increases surface voltage 312 to compensate for voltage drop across one or more power cables 302. This ensures that downhole voltage 304 seen by downhole tool 102 may be generally constant. While downhole tool 102 is connected, surface voltage 312 may be multiples of magnitude greater than downhole voltage 304”. Therefore, one of ordinary skill in the art will understand that the voltage controller 306 sends a command signal 308, but the specification fails to teach that the command signal 308 it is an output current or the command signal 308 is configured to control or alter/adjust or produced an output current.  In addition, the specification in paragraph [0025] suggest that the command signal 308 is a voltage signal that increases surface voltage 312 to compensate for voltage drop across one or more power cables 302.
On page 7 of the Remarks/Arguments, Applicant argues regarding the rejections of claims 10, 11, and 13. In response, the Examiner respectfully disagrees and points out that the Applicant’s specification does not provide/teach adequate description for “an output current” neither how to control or alter/adjust or produced “an output current”, as explained lines above. 
Applicant’s arguments regarding to independent claim 1 under 35 U.S.C. § 102 in page 8, have been fully considered but they are not persuasive.  The applicant argues that Krueger recites “A controller 21 is shown operatively coupled to the power supply 20 by a double-headed arrow. The controller 21 may be integrally contained with the power supply 20 or remote from the power supply 20. The controller 21 may be directly coupled to the power supply 20 or may communicate over a communication link.” (Krueger, para. [0026]). Therefore, Kreuger only discloses “controller 21... coupled to the power supply.” There is no disclosure in Krueger of “controller 21” coupled to “voltage clamp 22”. In response, the Examiner 
Applicant’s arguments regarding to independent claim 11 under 35 U.S.C. § 102 in page 8, have been fully considered but they are not persuasive.  The applicant argues that Krueger recites “sending a command from a voltage controller... creating a setpoint with a dynamic clamp circuit based at least in part on the command.” As previously described, there is no disclosure in Krueger of “controller 21” coupled to “voltage clamp 22.” Therefore, “a command from a voltage controller” to “a dynamic clamp circuit” is not disclosed by Kreuger.  In response, the Examiner respectfully disagrees and points out that claim 16 recites “an electrical clamp coupled with the wireline”; paragraph [0005] recites “The power is typically provided by a power source at the wellbore surface that connects to a wireline coupled with the tool. The downhole tools include devices, that when operational, provide a resistive load energized by the power source via the wireline or cable”, the voltage controller regulates the voltage of the wireline/cable and the dynamic clamp circuit is couple to the wireline/cable (claim 16); therefore, the dynamic clamp circuit is configured to be adjusted by the voltage controller; therefore, Kreuger  teaches that the command from a voltage controller is send to the dynamic clamp circuit/clamp voltage. 
For at least the preceding reasons, claims 1 – 5, and 7 – 21 are currently rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Please see attached PTO-892.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836                                                                                                                                                                                                        
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836